Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] The financial performance of First Mid-Illinois Bancshares, Inc. was solid during the first six months of 2008 with diluted earnings per share increasing 14% to $.88 per share compared to $.77 per share during the same period in 2007. Net income increased to $5,616,000 for the first six months of 2008 compared to $5,001,000 for the first six months of 2007. As a result of this performance, the Board of Directors elected to pay a dividend of $.19 per share for the first half of 2008, which was the same amount paid for the first half of 2007. The dividend was paid on June 16, 2008 to shareholders of record as of June 2, 2008.
